MEMORANDUM**
Luis Enrique Leon Santos, a native and citizen of Peru, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming *935an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and for relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and uphold the IJ’s decision unless the evidence compels a contrary result. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
At his removal hearing, Leon Santos testified that he attended Shining Path meetings voluntarily; that no harm came to him when he refused to formally join the Shining Path; and that he applied for asylum in order to obtain a work permit. Therefore, substantial evidence supports the IJ’s determination that Leon Santos’ asylum claim was based upon economic motives and not his fear of political persecution. See Raass v. INS, 692 F.2d 596, 596 (9th Cir.1982) (denying asylum claim based on generalized economic disadvantage). Because Leon Santos did not establish eligibility for asylum, he necessarily fails to establish eligibility for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
Leon Santos is not entitled to relief under the Convention Against Torture because he did not demonstrate that it was more likely than not that he would be tortured if returned to Peru. See 8 C.F.R. § 208.16; Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.